Citation Nr: 1116698	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1959 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing loss.

2.  There is no credible evidence of a connection between the Veteran's currently diagnosed bilateral hearing loss and his active military service, and the probative medical evidence of record weighs against such a conclusion.

3.  The Veteran currently experiences tinnitus.

4.  There is no credible evidence of a connection between the Veteran's current tinnitus and his active military service, and the probative medical evidence of record weighs against such a conclusion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, and a VA medical examination regarding his claims for service connection for bilateral hearing loss and tinnitus.  The Veteran has submitted personal statements, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist beyond those he has submitted.  See the Veteran's October 2007 statement.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claims has been met.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the examination report was provided by an audiologist, or a medical expert qualified to render such an opinion.  38 C.F.R. § 3.159(a)(1).  Furthermore, the VA medical examiner reviewed the Veteran's history of presumed in-service exposure to noise as a helicopter pilot, his history of hearing loss and tinnitus symptoms and his in-service and post-service hearing examinations, as well as the private treatment record from J. Atkins, Jr., MD, provided by the Veteran.  The VA audiometric examiner concluded that the Veteran's hearing loss and tinnitus were not related to his service based on this history, and the fact that his tinnitus began only 5 to 7 years ago and the Veteran's in-service and post-service audiometric examinations which showed normal hearing.

The Board notes that the Veteran has argued that he should be provided with a new medical opinion by an independent medical examiner under the provisions of 38 C.F.R. § 3.328.  See the Veteran's March 2008 notice of disagreement (NOD).  The Veteran bases his request on the fact that the private treatment record from Dr. Atkins and the December 2007 VA audiometric examiner's opinion reach different conclusions regarding the nature of any connection between the Veteran's military service and his current hearing related disorders.  Id.  It is true that an independent medical opinion may be requested when such an opinion is warranted due to the "medical complexity or controversy" involved in a pending claim.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 20.901(d) (2010).  However, as related below, although the record contains two contradictory medical opinions, the medical evidence of record is sufficient to allow the Board to resolve the Veteran's claims at this time.  Therefore, the Board concludes that the Veteran's claims do not present medical complexity or controversy sufficient to warrant obtaining an opinion from an independent medical opinion for resolution of the matters on appeal.  Id. 

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as the result of his military service.  Specifically, he alleges that he developed bilateral hearing loss and tinnitus due to his service as a helicopter pilot during which he was exposed to loud noises from the rotors and the "static of transmissions."  See the Veteran's September 2007 claim.  

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with a VA audiometric examination in December 2007 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385, which revealed the following with regards to the Veteran's bilateral hearing loss:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
40
45
45
LEFT
50
50
50
55
75

At that time, the VA audiometric examination revealed hearing loss with auditory thresholds rated at 40 or above at three frequencies for the right ear and at all frequencies for the left ear.  Therefore, this examination clearly shows that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes by 38 C.F.R. § 3.385.  

In addition, a private treatment record provided by the Veteran dated in July 2007 from Dr. Atkins also indicated that at the time of that examination the Veteran manifested symptoms of bilateral hearing loss, which was more severe on the left side.  Therefore, this private treatment record also shows that the Veteran currently experiences bilateral hearing loss that may be considered for service connection.

As noted above, the Veteran has stated that he believes that his current hearing loss is the result of his service as a helicopter pilot, during which he was exposed to excessive noise.  See the Veteran's September 2007 claim, October 2007 statement, and March 2008 NOD; see also the July 2007 private treatment record from Dr. Atkins, and December 2007 VA audiometric examination.  The Veteran is competent to indicate that he has been exposed to acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's service as a helicopter pilot is supported by his DD Form 214, which indicates that his military occupational specialty (MOS) was as a "rotary wing aviator."  This is an activity which may be likely to involve exposure to loud noise, such that the Board concedes that during his service the Veteran experienced such exposure.  

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current bilateral hearing loss.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has indicated that his bilateral hearing loss began during his military service, but became more severe in the last 5-7 years.  See the Veteran's October 2007 statement.  In stating that he has a history of hearing loss from service to the present the Veteran has provided competent lay evidence to show both chronic hearing loss in service and continuity of symptomatology of such a disorder after his service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  

In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements regarding the history of his hearing loss related disorders have been inchoate and contradictory.  In the July 2007 private treatment record submitted by the Veteran from Dr. Atkins, Dr. Atkins recorded that the Veteran had reported history of ear problems for years and that it was related to his service as a helicopter pilot.  In his September 2007 claim, the Veteran did not provide any statement regarding the date of onset or the history of his hearing loss symptoms.  Then, with his October 2007 statement, he stated that his hearing loss "developed slowly over the years," indicating that his hearing loss began during his military service, but only became severe in the last 5-7 years.  The Board notes that the Veteran's statements describing the history of his hearing related disorders are extremely vague as to the nature of the onset or his history of symptoms of hearing loss; the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In fact, the Veteran's statements have been self-contradictory, in that his September 2008 substantive appeal (VA Form 9) appears to indicate that he was not aware of any hearing loss during his service, but his prior statements appear to indicate a history of hearing loss from the time of his military service.  The contradictory nature of his statements in this regard renders the Veteran statements not credible.  Caluza, supra.  Finally, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Furthermore, in regards to the medical evidence of record, the Veteran's statements regarding a history of hearing loss beginning during, or even shortly after his service, are contradicted by the probative medical evidence of record.  The Veteran was provided with audiometric examinations prior to service in June 1957, at the time of his enlistment in February 1959, periodically during his service in October 1959, October 1960, November 1961, and August 1962, at the time of his discharge in May 1963, and finally almost two years after his discharge in March 1965.  These audiometric examinations all indicate that the Veteran's hearing was normal throughout his service.  Furthermore, the Veteran provided a medical history in May 1963 and March 1965 wherein he indicated that he did not have any ear trouble.  As such, the contemporaneous medical evidence provides probative evidence against finding that the Veteran was experiencing bilateral hearing loss at the time of his discharge from active military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).

The Board notes that, in his September 2008 VA Form 9, the Veteran has pointed to the September 2005 study from the National Academies, Institute of Medicine study "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," noting that this study found that a person may experience hearing loss effects but only subsequently become aware.  Although he has not explicitly stated such a rationale, this implies that the argument that the Veteran experienced hearing loss effects during his military service, but did not become aware of these effects until recently.  However, while it is possible that the Veteran may have experienced some degree of hearing loss during or within a year of service without being aware of it, this does not show that the Veteran's military medical examiners also failed to identify the effects of hearing loss at that time.  In this regard, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Finally, the Veteran was provided with a VA audiometric examination in December 2007, and the examiner reviewed the Veteran's STRs including his history of audiometric examinations, concluding that these did not show any evidence of hearing loss at that time.  Therefore, the Veteran's STRs clearly indicate that the Veteran did not experience any hearing loss symptoms during or within the one-year period after his military service.  

In fact, the earliest medical evidence of hearing loss dates from the July 2007 private treatment record from Dr. Atkins, or almost forty-five years after the Veteran's military service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  In this case, it is not merely the absence of evidence over the years after his military, but the Veteran's self-interested and contradictory statements regarding his history of hearing loss, which is also directly contradicted by the medical available contemporaneous evidence of record, that renders the Veteran's statements in this regard not credible.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic bilateral hearing loss during his military service or continuity of any such hearing loss symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, with the medical evidence of record indicating that the Veteran was not experiencing any hearing loss within one year after service, the Veteran is also not entitled to application of the presumptive provisions regarding organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Without credible or probative evidence of chronic hearing loss in service or of continuity of symptomatology of such hearing loss from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159. 

In regards to the competent medical evidence of record, the Board is presented with one favorable medical opinion and one unfavorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this instance, the Board again acknowledges the private treatment record dated in July 2007 from Dr. Atkins.  This examination noted that the Veteran had a history of hearing loss, with more severe hearing loss on his left side.  Dr. Atkins noted that the Veteran position in a helicopter would have resulted in more noise exposure on his left side, concluding that "[d]ue to his history, this is most likely related to his noise exposure while in the military."  Dr. Atkins is a qualified medical examiner, and he has provided a rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  However, the Board notes that Dr. Atkins indicated that he based his opinion on the history provided to him by the Veteran.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  However, in this instance the Board has concluded the Veteran's statements regarding his history of bilateral hearing loss are not credible.  Therefore, Dr. Atkins July 2007 opinion is based on testimony that has already been found not credible, and therefore does not provide a probative basis for concluding that any current hearing loss is connected to the Veteran's military service.  

In regards to the negative opinion, the Veteran was provided a VA audiometric examination in December 2007.  The VA examiner examined the Veteran and reviewed the evidence of record and conceded the evidence of in-service noise exposure as well as the lack of post-service noise exposure, but concluded that the Veteran's current bilateral hearing loss was not related to any in-service noise exposure.  The December 2007 VA audiometric examiner reached this conclusion based on the Veteran's in-service and post-service examinations, which indicated that he had "normal hearing, bilaterally" at the time of those examinations.  As such, the December 2007 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by an audiologist, a specialist in this field, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  Finally, the Board notes that the examiner's conclusion is based on the probative medical evidence of record, and not the Veteran's statements that lack credibility.  Therefore, the December 2007 VA audiometric examination is of greater probative weight than the July 2007 record from Dr. Atkins.  

The Board notes that both the Veteran and the AOJ have pointed to the September 2005 study from the National Academies, Institute of Medicine study "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," as bearing support both for and against the Veteran's claims.  The Board concludes that the quotations provided from this study are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current hearing loss.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence, however, can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the article quotations provided by the Veteran and the AOJ.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence cited in the record case does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and the later development of bilateral hearing loss.  Therefore, the Board concludes that the December 2007 VA audiometric examination stands as the most probative competent medical nexus of record.  As such, the probative medical evidence of record indicates that there is no connection between the Veteran's military service as a helicopter pilot and his current bilateral hearing loss.  Therefore, the Veteran's claim for bilateral hearing loss must be denied.

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309

Analysis - Service Connection for Tinnitus

The Veteran claims to experience tinnitus that is due to his service as a helicopter pilot.  See the Veteran's September 2007 claim.  Specifically, he has alleged that he has experienced tinnitus since service, but in the last 5-7 years this has become more of a problem.  See the Veteran's October 2007 statement, and March 2008 NOD.  

As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the medical evidence of record is contradictory.  The record submitted from Dr. Atkins dated in July 2007 indicates that the Veteran was not experiencing tinnitus at that time.  However, the December 2007 VA audiometric examination indicates a diagnosis of tinnitus.  Neither opinion provides an explanation for the conclusion reached.  See Guerrieri v. Brown, 4 Vet. App. at 470-71 (1993); Owens v. Brown, 7 Vet. App. at 433.  As such, the Board concludes that there is competent evidence in the record to show that the Veteran is currently experiencing tinnitus.  Furthermore, tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, granting the Veteran the benefit of the doubt required by 38 U.S.C.A. § 5107 (b), and 38 C.F.R. § 3.102, the Board concedes that the record contains competent and credible evidence that the Veteran currently experiences tinnitus.  

As noted above, the Board has conceded that the Veteran was experienced the noise exposure alleged.  Therefore, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  See Watson v. Brown, 4 Vet. App. at 314.  The Veteran has indicated that his current tinnitus began during his military service and became severe about 5-7 years ago.  See the Veteran's October 2007 statement, March 2008 NOD, and the December 2007 VA audiometric examination.  The Veteran is competent to indicate that he experienced ringing in his ears from his military service to the present.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran has provided competent lay evidence of both chronic tinnitus during his military service and continuity of symptomatology of such a disorder after his service.  

In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. at 368.  The Veteran's statements regarding tinnitus present a similar issue to his statements regarding his history of bilateral hearing loss, in that his statements have been inconsistent and contradictory.  At the time of his treatment by Dr. Atkins, the Veteran apparently denied experiencing tinnitus symptoms or any history of ear problems.  Furthermore, at the time of is December 2007 VA audiometric examination, the Veteran indicated that his tinnitus had begun about 5-7 years prior to the examination.  In his March 2008 NOD, the Veteran indicated that these different statements were due to his hearing problems, which caused him to misunderstand the questions asked.  However, the Veteran also denied experiencing any hearing problems at his May 1963 separation examination, and at the March 1965 examination, almost two years after service.  The examinations conducted at the time that he provided those histories also indicated that the Veteran's ears were normal.  The Veteran has not indicated why he would have denied any ear problems at that time if, as he now argues, he was experiencing constant ringing in his ears.  In effect, the Veteran is arguing that he provided misleading statements at the time that these histories were provided, but that the statements that he provided to medical examiners at the time of his discharge and shortly thereafter, and that his statements from that time should now be discarded.  In this case, the fact that the Veteran has provided inconsistent statements regarding the nature and onset of his tinnitus both during the course of his appeal, which reduces his credibility regarding the history of his tinnitus disorder as well.  See Caluza, supra.  Further, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. at 25.  As such, the Board finds the Veteran's statements, insofar as he has alleged a history of tinnitus beginning from the time of his in-service noise exposure to the present are not credible.  

In regards to the medical evidence of record, the Veteran's statements regarding such a history are also contradicted by the probative medical evidence of record.  The audiometric examinations conducted in May 1963 and March 1965 both found normal results for the Veteran's ears at that time.  As such, the contemporaneous medical evidence to the contrary provides probative evidence against finding that the Veteran was experiencing tinnitus at the time of his discharge from active military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  In fact, the earliest medical evidence of tinnitus dates from September 2007, or over forty years after the Veteran's military service.  See Maxson v. Gober, 230 F.3d at 1333.  Again, it is not merely the absence of medical evidence over the years since his service, but the Veteran's self-interested and contradictory statements regarding his history of tinnitus, and the fact that his statements are directly contradicted by the medical evidence of record, which renders the Veteran's statements not credible.  Buchanan, 451 F.3d at 1336-37.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic tinnitus disorder during his military service or continuity of any tinnitus symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible evidence of chronic tinnitus in service or of continuity of symptomatology of such tinnitus from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  Shedden, 381 F.3d at 1167. 

The Veteran and his representative have argued that his current tinnitus is due to his service, particularly due to his exposure to mortar fire.  See the Veteran's September 2007 claim, October 2007 statement, March 2008 NOD, September 2008 VA Form 9, and February 2011 Brief.  The Veteran is competent to report tinnitus, generally.  However, a determination that his current tinnitus developed later in life because of his military service is the type of determination that requires medical skill or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The Veteran and his representative are not generally competent to state that a later development of tinnitus was caused by his in-service exposure to acoustic trauma without some evidence that they have the requisite training or experience necessary to render them competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, these statements do not provide competent evidence of a nexus between the Veteran's service and his current tinnitus.  

In regards to the medical evidence of record, the Board is presented with two unfavorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. at 470-71.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. at 433 (1995).

In this instance, the July 2007 private treatment record from Dr. Atkins indicated that the Veteran does not experience any tinnitus.  The record from Dr. Atkins did not articulate any basis for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.  As such, this statement is of no weight in determining whether there is a nexus between the Veteran's military service and his current tinnitus.  

However, as noted above the Veteran was provided a VA audiometric examination in December 2007.  The examiner reviewed the evidence of record and conceded the evidence of in-service acoustic trauma, but concluded that the Veteran's current tinnitus was not related to service, in part because of the medical evidence of record, and because the Veteran had indicated that his tinnitus only began about 5-7 years prior to the examination.  As such, the February 2006 VA medical examiner's opinion is thorough, based on the credible evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  As the weight of the competent medical evidence of record indicates that the Veteran's current tinnitus is not due to his in-service acoustic trauma, and without any competent or credible evidence of a diagnosis in service of symptoms of such tinnitus until substantially after service, service connection cannot be granted.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


